Title: John Thaxter to Abigail Adams, 19 September 1780
From: Thaxter, John
To: Adams, Abigail



Madam
Paris 19th. Septr. 1780

A few days since I had the honor of a letter from Mr. A., who I have the pleasure to inform You is well with his two Sons. Mr. Dana is gone also to Amsterdam—he left Paris the 12th instant. What his Object is I know not—his determination was sudden and unexpected, and occasioned by the Arrival of Mr. Searle, but this by the bye.
I am left here of Course a miserable, solitary lonely Being, altho’ in this gay City—a situation very embarrassing and disagreable to me. I sincerely wish for their return, and flatter myself that the Time is not far distant.
Was I not one of the soberest and steadiest of all the five and twenty’s in the World, I should run wild in this Climate of Amusement. As a kind of Consolation in my Solitude, I have got a Limner to sketch my Phiz. It is rather a silent Companion, but perhaps as proper a one as I ought to have at present.
Master John and I have commenced smart Correspondents. He sends me now and then small portions of his Journal which is very judiciously written. Master Charles and I have just opened—I have wrote him, but have not recieved his Answer. They are indeed both fine young Gentlemen and conduct themselves with great propriety. Charles will be loved every where—his delicacy and sensibility always charm. He is beloved I find at the Pension by his Schoolmates which is a happy Circumstance for him and his Brother, who is also highly esteemed there. I have great satisfaction in assuring You of these facts, for I well know how interested and tender a part You take in every thing that respects them, and the Pleasure it will give You to hear of their good Conduct.
Mr. Searle brought a most pleasing, charming Account of our public Affairs, which made him a most welcome visitor. The original Spirit seems to have revived—may the English feel its Energy. The loss of Charlestown may prove great gain. The English made a great handle of this Acquisition and their Adherents have endeavoured to cast “Shadows, Clouds and darkness” upon our prospect, but the flames of Springfield and Tarry Town have dissipated them. The burning of Villages (tho’ distressing to Individuals) has no bad effect upon the Confederacy at large. It rouses up a spirit of Indignation and Resentment, and kindles a flame pure in its birth, rapid in its growth and terrible in its Consequences.
There is nothing too absurd and ridiculous for them to publish, and to make believed. They have killed the Chevalier de la Luzerne in a Mob at Philadelphia, made the french Fleet take possession of Rhode Island in the name of the King of France, turned this same Chevalier (whom they destroyed long ago at Philadelphia) out of Boston in Consequence of it, killed Genl. Washington forty times over and defeated his Army as often, taken N. Carolina and Virginia, all the World running voluntarily to their King’s Standard, and a vast abundance more of the same kind of Flummery, Nonsense, Contradictions and Inconsistencies. It was high diversion to read the Court Gazette after the loss of the East and West India fleets. The Turnings, the twistings, the Comparison of one Event with another, diminishing their losses, running parallels, &c. &c. was a rich repast for an American.
Much Duty, and respect where due. Much Love to the young Ladies, a few of whom I wish were here to keep House for me.
With great respect, I have the Honor to be, Madam, your most obedient humble Servant.

